Order entered July 19, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00937-CR

                             FELIX SAM ROBERTS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-45368-H

                                          ORDER
         The Court GRANTS appellant’s motion for extension of time to file appellant’s reply

brief.

         We ORDER appellant to file the reply brief within TWENTY DAYS from the date of

this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE